Citation Nr: 0311586	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.M.


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which continued a 30 percent 
disabling rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's PTSD is currently manifested as 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the July 2001 rating decision, the October 2001 statement 
of the case (SOC), and the November 2001 supplemental 
statement of the case (SSOC), the RO denied the increased 
rating claim on the substantive merits, based on the standard 
of review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in May 2001, the 
RO sent the veteran a VCAA notification letter, to include 
VA's duty to assist and VA's duty to notify.  In the same 
letter, the RO specifically requested evidence in support of 
his increased rating claim, to include recent treatment for 
his PTSD by both VA and non-VA providers.  The RO noted that 
they had requested medical reports from the Sioux Falls VA 
Medical Center (VAMC) as previously identified by the 
veteran.  In the October 2001 SOC and the November 2001 SSOC, 
the RO provided the rating criteria necessary to warrant an 
increased rating for PTSD.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records have also been 
obtained and associated with the claims folder.  The veteran 
was afforded a VA examination in connection with his 
increased rating claim in May 2001.  The Board requested an 
additional VA examination in October 2002.  The veteran was 
notified by the Board in January 2003 that a VA examination 
was being scheduled and the importance of appearing for the 
said examination.  The veteran failed to appear for the April 
2003 examination. The veteran failed to respond. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submitting to an examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).
Finally, the veteran testified before the RO in an October 
2001 hearing.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In a January 1999 
rating decision, the veteran was granted service connection 
for PTSD and a 30 percent disability rating was assigned from 
November 1996.  That decision was based on evidence that 
included service medical records, the veteran's DD-214, VA 
examinations, and testimony from a November 1998 hearing.  In 
a June 2000 rating decision, the veteran's PTSD was continued 
as 30 percent disabling.  In January 2001, the veteran filed 
a request for an increased rating.  The 30 percent rating was 
continued in a July 2001 rating decision.  The veteran 
disagreed with the 30 percent rating and initiated the 
instant appeal.  

Analysis

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 50 
percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. See 
38 C.F.R. § 4. 130.  

The Board has reviewed all the evidence of record and after 
careful consideration finds that the veteran's PTSD, probably 
more closely approximates the criteria for the next higher 50 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.   In this regard, 
VA outpatient treatment records dated between October 1999 
and October 2001show continued treatment for PTSD.  
Specifically, the records contain numerous complaints of 
insomnia, anxiety, depression, anger, flashbacks, nightmares, 
feelings hopelessness, and threats of violence.  Progress 
notes indicate evidence of self-medicating with alcohol to 
treat the PTSD symptoms.  Psychosocial assessments revealed 
the following: negative auditory and visual hallucinations; 
negative suicidal and homicidal ideations; negative looseness 
of association; negative flights of idea; poor insight and 
judgment; short-term memory impairment; constricted affect; 
mild paranoid ideations; threats of driving his car into a 
wall; and a history of wrist slashing.  The veteran's Global 
Assessment of Functioning Scale Score (GAF) ranged between 60 
and 67, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition of the American 
Psychiatric Association (DSM-IV), is indicative of moderate 
symptoms or moderate difficulty in social or occupational 
functioning and some mild difficulty in social, occupational, 
or school functioning.  See 38 C.F.R. § 4.130.  

Upon VA examination in May 2001, the veteran indicated that 
he tried not to think about his past experiences during 
Desert Storm.  The veteran presented with the following 
subjective complaints: mood swings; exaggerated startle 
response; hypervigilance; social isolation; crowd avoidance; 
sleep disturbance; feelings of hopelessness; suicidal 
thoughts in the past; history of wrist slashing; short-term 
memory impairment; and low self-esteem.  The veteran reported 
having at least 80 jobs in the past.  Upon mental status 
examination, the veteran appeared somewhat malnourished.  His 
speech was fluent, mood was neutral, and affect was in full 
range and appropriate.  Thought process was logical, 
coherent, and goal-directed.  There was no tangentiality or 
circumstantiality.  The veteran denied delusions, 
hallucinations, and suicidal or homicidal ideations at the 
time of the interview.  The veteran was oriented times three.  
Insight and judgment were poor.  The veteran was diagnosed 
with PTSD, mild to moderate, in partial remission.  It was 
also noted that alcohol dependence was active.  The veteran 
was assigned a GAF of 60 and 62, which as noted previously, 
are indicative of mild and moderate symptoms. See 38 C.F.R. 
§ 4.130.  

Finally, the veteran presented testimony before the RO in 
October 2001.  He testified that he suffered from daily panic 
attacks, restlessness, short-term memory loss, difficulty 
interacting with people, sleep impairment, impaired abstract 
thinking, feelings of violence, and thoughts of suicide in 
the past.  The veteran's girlfriend, B.M., testified that the 
veteran tended to snap at her on a monthly basis and to get 
violent with her.  The veteran also testified that he has on 
numerous occasions taken pills with the hopes of overdosing.  
The veteran stated that he felt his symptomatology met the 
criteria for a 50 percent evaluation, with which he would be 
satisfied.

In the instant case, based on aforementioned evidence, while 
a 50 percent rating is warranted, there is no evidence of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
spatial disorientation; or neglect of personal appearance and 
hygiene to warrant a 70 percent. See 38 C.F.R. § 4.130.  
While passive suicidal ideation was noted, the veteran was 
without intent or plan.  The veteran's difficulty in 
establishing and maintaining effective work and social 
relationships and panic attacks are reflected in the 50 
percent rating. Id.  Though it was noted that the veteran had 
some impaired impulse control, i.e. such as unprovoked 
irritability with periods of violence, most reports were in 
connection with increased alcohol consumption.  In summary, 
the veteran's PTSD more nearly approximates the criteria for 
a 50 percent disability rating. See 38 C.F.R. § 4.7.  Thus, 
the veteran's claim for an increased rating is granted.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 


App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted 
subject to controlling regulations affecting the payment of 
monetary awards.  


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

